Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1896
                       Lower Tribunal No. 18-28950
                          ________________

                         Florencia Group, Inc.,
                                  Appellant,

                                     vs.

                The Bank of New York Mellon, etc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

      Bruce Botsford, P.A., and Bruce Botsford (Fort Lauderdale), for
appellant.

      Van Ness Law Firm, PLC, and Morgan L. Weinstein (Fort Lauderdale),
for appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979).




                                  2